Exhibit 12 Computation of Ratio of Earnings to Fixed Charges The table below sets forth our ratio of earnings to fixed charges on a consolidated basis for each of the time periods indicated.This ratio shows the extent to which our business generates enough earnings after the payment of all expenses other than interest to make required interest payments on our debt. Six Months Ended June 30, Year Ended December 31, ($ in millions) Earnings: Income from continuing operations before income taxes as reported $ Add (subtract): Total interest expenses (as detailed below) Amortization of capitalized interest 3 7 6 6 5 5 Income of partially owned entities(1) Total earnings $ Fixed charges: Interest expense on debt $ Interest expense on unrecognized tax benefit 2 (6 ) ) 12 Other interest expense 8 1 17 15 17 6 Calculated interest portion of rent expense 20 37 45 52 55 52 Total interest expenses Capitalized interest 7 17 15 14 13 11 Total fixed charges $ Ratio of Earnings to Fixed Charges 4.93x 4.05x 6.34x 5.07x 4.88x 3.90x (1) Includes the distributed income of equity investees, net of equity earnings included in income from continuing operations before income taxes as reported and the minority income of consolidated entities which have fixed charges. The computations do not include $0.1 million of interest expense related to $7.3 million of debt guaranteed for a less than 50% owned entity.
